               Case 2:18-cv-01360-NJK Document 49 Filed 02/11/19 Page 1 of 4
     

     THE URBAN LAW FIRM
1    MICHAEL A. URBAN, Nevada State Bar No. 3875
     NATHAN R. RING, Nevada State Bar No. 12078
2    4270 S. Decatur Blvd., Suite A-9
     Las Vegas, NV 89103
3    Telephone: (702) 968-8087
     Facsimile: (702) 968-8088
4    Electronic Mail: murban@theurbanlawfirm.com
                      nring@theurbanlawfirm.com
5
     LAW OFFICE OF EDWARD GLEASON, PLLC
6
     EDWARD M. GLEASON, JR.
7    910 17th Street, N.W., Suite 800
     Washington, DC 20006
8    T: 202-800-0099
     egleason@gleasonlawdc.com
9    Admitted Pro Hac Vice
     Counsel for Defendants
10

11                                UNITED STATES DISTRICT COURT
12

13                                     DISTRICT OF NEVADA

14
                                               Case No. 2:18-cv-01360-NJK
15

16       ALLEGIANT AIR, LLC,

17

18
                         Plaintiff,
                                                STIPULATION AND [PROPOSED]
19                                               ORDER TO EXTEND TIME FOR
         v.                                             DEFENDANTS/
20                                             COUNTERCLAIMANTS TO RESPOND
                                                  TO PLAINTIFF’S MOTION TO
21
                                                   DISMISS COUNTERCLAIM
         INTERNATIONAL BROTHERHOOD
22
         OF TEAMSTERS, AIRLINE DIVISION,
23       et al.

24

25                       Defendants.

26

27   ///
28
                                               1
     133326
                Case 2:18-cv-01360-NJK Document 49 Filed 02/11/19 Page 2 of 4
     


1             Plaintiff Allegiant Air, LLC (“Allegiant”), by and through its counsel of record, Jackson Lewis

2    P.C. and Jones Day, and Defendants/ Counterclaimants International Brotherhood of Teamsters, Airline

3    Division (“IBT”) and Airline Professionals Association, Teamsters Local Union No. 1224 (“Local

4    1224”), by and through their counsel of record, The Urban Law Firm and Law Office of Edward

5    Gleason, PLLC, hereby stipulate to extend the time for Defendants/ Counterclaimants to respond to

6    Plaintiff’s Motion to Dismiss Counterclaim to February 19, 2019.

7
              Defendants/ Counterclaimants’ Answer and Counterclaim Against Plaintiff was filed on
8
     December 18, 2018. ECF No. 39. Plaintiff responded to the Counterclaim on January 22, 2019 after a
9
     stipulated two week extension of time was entered by the Court.
10

11            Due to illness of Defendants/ Counterclaimants’ lead counsel, travel schedules of potential

12   witnesses, and travel of counsel. Defendants/ Counterclaimants require a two-week extension of time—

13   until February 19, 2019—to prepare their response to Plaintiff’s Motion to Dismiss. Defendants/

14   Counterclaimants have conferred with Plaintiff and Plaintiff has stated that it does not oppose the

15   extension request.

16
     Dated this 11th day of February, 2019.
17
     THE URBAN LAW FIRM                               JACKSON LEWIS P.C.
18
     /s/ Nathan R. Ring__________________             /s/ Joshua A. Sliker               _
19   Nathan R. Ring, Nevada Bar No. 12078             DEVERIE J. CHRISTENSEN, ESQ.
     4270 S. Decatur Blvd., Suite A-9                 Nevada Bar No. 6596
20   Las Vegas, Nevada 89103                          JOSHUA A. SLIKER, ESQ.
21   nring@theurbanlawfirm.com                        Nevada Bar No. 12493
     (702) 968-8087                                   3800 Howard Hughes Pkwy, Suite 600
22                                                    Las Vegas, Nevada 89169

23   LAW OFFICE OF EDWARD GLEASON,                    JONES DAY
     PLLC
24
                                                      /s/ Douglas W. Hall
25   /s/ Edward M. Gleason, Jr____________            DOUGLAS W. HALL, ESQ.
     Edward M. Gleason, Jr.                              (admitted pro hac vice)
26   Law Office of Edward Gleason, PLLC               AARON S. MARKEL, ESQ.
     910 17th Street, N.W., Suite 800                    (admitted pro hac vice)
27   Washington, DC 20006                             JONES DAY
     202-800-0099                                     51 Louisiana Avenue, N.W.
28
                                                         2
     133326
              Case 2:18-cv-01360-NJK Document 49 Filed 02/11/19 Page 3 of 4
     

     egleason@gleasonlawdc.com              Washington, D.C. 20001
1
     (admitted pro hac vice)
2                                           Attorneys for Plaintiff
     Counsel for Defendants                 Allegiant Air, LLC
3

4

5
                                               IT IS SO ORDERED.
6

7

8                                              _____________________________
                                               United States Magistrate Judge
9                                              U.S. District Court Judge /

10                                             U.S. Magistrate Judge

11
                                                       February 12, 2019
                                               Dated: ________________________
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              3
     133326
